Case 2:20-cv-00047-SPC-NPM Document 25 Filed 05/15/20 Page 1 of 3 PageID 139



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

NAPLES SCREEN REPAIR, LLC, a
Florida limited liability company

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-47-FtM-38NPM

ARROW HANDYMAN ''LLC'',
JEFFREY L. THEOBALD, JR. ,
JEFFREY L. THEOBALD, SR. and
THOMAS J. THEOBALD,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendants Arrow Handyman, LLC, Jeffrey L. Theobald, Sr.,

Jeffrey L. Theobald, Jr., and Thomas J. Theobald’s Motion to Dismiss or Motion for More

Definitive Statement (Doc. 11) and Plaintiff Naples Screen Repair, LLC’s response (Doc.

17).

        Naples Screen Repair, LLC (NSR) provides screen installation and repair services

in Naples, Florida. It’s current owner, James Cunningham, formed the LLC in 2010, but

NCR has been using the mark NAPLES SCREEN REPAIR through its predecessor in

interest since 1978. NCR uses the mark on its website, NAPLESSCREENREPAIR.COM,

and in other advertising channels. As a result of its advertising and long-term use of the

mark, NSR has developed goodwill and brand recognition in the minds of consumers.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00047-SPC-NPM Document 25 Filed 05/15/20 Page 2 of 3 PageID 140



       The Theobalds formed Arrow Handyman in 2012 and began competing with NSR

in Southwest Florida. It uses the NAPLES SCREEN REPAIR mark to advertise online

through its website, paid ads, and web domains like NAPLES-SCREEN-REPAIR.COM,

NAPLESSCREENREPAIR.NET,                   NAPLESSCREENREPAIRS.COM,                      and

SCREENREPAIRNAPLES.COM.              NSR suffered a continuing decrease in business

before discovering Arrow’s use of the mark in Spring 2019. Defendants refused to cease

their use of the mark, despite NSR’s demands.

       NSR registered NAPLES SCREEN REPAIR with Florida’s Division of Corporations

in April 2019 and with the United States Patent and Trademark Office in June 2019. NSR

then sued Defendants, asserting seven counts: federal servicemark infringement (Count

1) and unfair competition (Count 2), Florida servicemark infringement (Count 2) and unfair

competition (Count 5), violation of the Florida Deceptive and Unfair Trade Practices Act

(FDUTPA) (Count 4), common-law servicemark infringement (Count 6), and

cybersquatting (Count 7).

       NSR’s Complaint is a shotgun pleading. It starts with 52 paragraphs of factual

allegations. Counts 1-5 simply incorporate the first 52 paragraphs and formulaically recite

the element of each claim, without reference to any specific facts. As a result, “it is

virtually impossible to know which allegations of fact are intended to support which

claim(s) for relief.” Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,

366 (11th Cir. 1996). “[A] more definite statement, if properly drawn, will present each

claim for relief in a separate count, as required by Rule 10(b), and with such clarity and

precision that the defendant will be able to discern what plaintiff is claiming and to frame

a responsive pleading.”      Id.   The Eleventh Circuit has explained the danger of




                                             2
Case 2:20-cv-00047-SPC-NPM Document 25 Filed 05/15/20 Page 3 of 3 PageID 141



complacency to shotgun pleading: “Experience teaches that, unless cases are pled

clearly and precisely, issues are not joined, discovery is not controlled, the trial court’s

docket becomes unmanageable, the litigants suffer, and society loses confidence in the

court’s ability to administer justice.” Id.

       Accordingly, it is now

       ORDERED:

       Defendants Arrow Handyman, LLC, Jeffrey L. Theobald, Sr., Jeffrey L. Theobald

Jr., and Thomas J. Theobald’s Motion to Dismiss or Motion for More Definitive Statement

(Doc. 11) is GRANTED.

       (1) Plaintiff Naples Screen Repair, LLC’s Complaint is DISMISSED without

           prejudice.

       (2) Plaintiff may file an amended complaint that complies with Rule 10 on or before

           May 29, 2020. The Court will enter judgment and close the file if Plaintiff

           does not timely file an amended complaint.

       DONE and ORDERED in Fort Myers, Florida this 15th day of May, 2020.




Copies: All Parties of Record




                                              3
